DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present applicatio9n, filed on or after March 16, 2013, is being examined under the first inventor to file 8provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In claim 6, line 1, “The method according to claim 4” has been replaced by  --The method according to claim 5--.

(Note: claim 4 was canceled by the amendment filed on 2/22/22).

Allowable Subject Matter
Claims 1-3, 5-10, 12-15 and 17-21 are allowed 
The following is an examiner’s statement of reasons for allowance: the amendment of the claims as filed on 2/22/22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





PMN
March 2, 2022 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422